Exhibit 10.2

[FORM OF PERFORMANCE-BASED

RESTRICTED STOCK UNIT AWARD AGREEMENT]

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
March 13, 2015, is between ManTech International Corporation (the “Company”),
and                     (the “Grantee”), pursuant to the terms of the Management
Incentive Plan of ManTech International Corporation 2011 Restatement, as may be
amended from time to time (the “Plan”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Plan.

 

1. Performance-Based Restricted Stock Unit Grant. The Company hereby grants to
the Grantee, subject to the terms and conditions of this Agreement and the Plan,
a copy of which the Grantee acknowledges having received, an Incentive Bonus
Award in the form of Restricted Stock Units (the “Award”). The Restricted Stock
Units are notional units (not actual Shares), representing an unfunded,
unsecured right to receive Shares in the future based on the level of
achievement of the performance criteria set forth in Appendix A over a two-year
performance period commencing January 1, 2015 and ending December 31, 2016 (the
“Performance Period”). The “target” number of Restricted Stock Units awarded is
[            ] (the “Target Award”). The actual number of Restricted Stock Units
earned will be determined in accordance with Appendix A, and may range from 0%
to 150% of the Target Award.

 

2. Continued Employment Requirement. To Earn the Restricted Stock Units, in
addition to satisfying the applicable performance criteria set forth in Appendix
A, the Grantee must remain employed through the last day of the Performance
Period. Except as provided in Section 3, if the Grantees employment terminates
for any reason before the last day of the Performance Period, the Restricted
Stock Units shall immediately and automatically be forfeited as of the date of
termination, and the Grantee shall have no further rights with respect to this
Award. Subject to Section 15, the Committee shall determine in its sole
discretion whether and when a termination of employment occurs and such
determination shall be final and binding.

 

3. Death or Disability. If, before the last day of the Performance Period, the
Grantee’s employment terminates due to the Grantee’s death or if the Grantee’s
employment is terminated by the Company due to the Grantee’s Disability, the
Target Award shall become vested as of the date of termination. As soon as
practicable (and in all events with 60 days) following the date of such
termination of employment, the Company shall issue to the Grantee (or the
Grantee’s estate, heir or beneficiary) one Share for each vested Restricted
Stock Unit. For purposes of the Award, the Grantee shall be deemed to have a
“Disability” if, in the determination of the Committee (or its designee), the
Grantee is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.



--------------------------------------------------------------------------------

4. Issuance of Shares. Except as provided in Section 3, to the extent the
Committee (or its designee) determines in accordance with Appendix A that
Restricted Stock Units have been earned, the Company shall issue to the Grantee
one Share for each Restricted Stock Unit that is earned, with such issuance
occurring between January 1, 2017 and March 15, 2017, as soon as practicable
after the Committee makes its determination.

 

5. Tax Withholding. In accordance with Section XIII of the Plan, the Company
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state, local
and other taxes (including the Grantee’s payroll tax obligations) required by
law to be withheld with respect to this Award. The Grantee may be required to
pay to the Company in cash or cash equivalents, either prior to or concurrent
with the delivery of Shares in respect of any earned Restricted Stock Units, the
amount required by law to be withheld by the Company. Unless otherwise directed
by the Grantee, the Company (or an Affiliate) shall withhold from the number of
Shares to be issued in respect of any earned Restricted Stock Units such number
of Shares having an aggregate fair market value equal to minimum amount of the
any federal, state, local and other taxes (including the Grantee’s payroll tax
obligations) required by law to be withheld by the Company. The Committee (or
its designee) may establish other rules and procedures to allow the Grantee to
satisfy and to facilitate the required tax withholding from time to time.

 

6. Restrictions on Transfer. The Restricted Stock Units, this Award, and any
right to receive Shares pursuant to this Award, may not be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Grantee.

 

7. Limitation of Rights. The Grantee shall not have any privileges of a
stockholder of the Company with respect to the Restricted Stock Units
(including, for the sake of clarity, any voting rights, or any right to
dividends or dividend equivalents) unless and until actual Shares are issued
pursuant to Section 3 or Section 4 above. Nothing in this Agreement shall confer
upon the Grantee any right to continue as an employee of the Company or an
affiliate or to interfere in any way with any right of the Company to terminate
the Grantee’s employment at any time.

 

8. Changes in Capitalization. The Restricted Stock Units shall be subject to the
provisions of Sections 11.1 and 11.2 of the Plan relating to adjustments for
changes in capital structure.

 

9. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(a) if personally delivered, upon delivery or refusal of delivery, (b) if mailed
by registered or certified United States mail, return receipt requested, postage
prepaid, upon delivery or refusal of delivery, (c) if sent by a nationally
recognized overnight delivery service, upon delivery or refusal of delivery, or
(d) if sent by facsimile or electronic mail, upon confirmation of delivery. All
notices, consents, waivers or other communications required or permitted to be
given hereunder shall be addressed as follows):

 

  a. If to the Company to:

ManTech International Corporation

12015 Lee Jackson Highway

Fairfax, VA 22033

Attention: Corporate & Regulatory Affairs

Fax: (571) 350-9887

 

  b. If to the Grantee, to the address of the Grantee in the records of the
Company.

 

2



--------------------------------------------------------------------------------

10. Construction. This Agreement and Restricted Stock Units hereunder are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan. The Grantee hereby acknowledges that a
copy of the Plan has been delivered to the Grantee and accepts the Restricted
Stock Units hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. The construction of and decisions under the
Plan and this Agreement are vested in the Committee (or its designee), whose
determinations shall be final, conclusive and binding upon the Grantee.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding the choice of law
rules thereof.

 

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

 

14. Clawback Policy. This Award, and any amounts earned hereunder shall be
subject to the Company’s clawback policy, as may be amended or superseded from
time to time.

 

15.

Section 409A. This Award is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder or
any exception thereto (“Section 409A”) under the short-term deferral exception
in Treas. Reg. §1.409A-l(b)(4). To the extent applicable, the provisions of this
Agreement shall be interpreted and construed in a manner intended to comply with
Section 409A. To the extent all or any portion of the Award is determined to
constitute deferred compensation for purposes of Section 409A, and settlement of
the Award (or the portion thereof that is determined to constitute deferred
compensation) is triggered by a termination of the Grantee’s employment, the
Grantee shall not be deemed to have terminated employment unless and until the

 

3



--------------------------------------------------------------------------------

  Grantee has experienced a “separation from service,” as that term is used in
Section 409A. The Company makes no representation that this Award will comply
with Section 409A and makes no undertaking to prevent Section 409A from applying
to this Award or to mitigate its effects on this Award.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the date first above written.

 

MANTECH INTERNATIONAL CORPORATION By:

 

Name: Kevin M. Phillips Title: EVP and Chief Financial Officer GRANTEE By:

 

Name:

 

5



--------------------------------------------------------------------------------

Appendix A

 

1. The number of Restricted Stock Units earned will be determined based on the
extent to which the revenue (“Revenue”) and earnings per share (“EPS”) goals
described below have been achieved over the two-year Performance Period.

 

2. For purposes of this Award, the compounded annual growth rate (“CAGR”) of a
performance measurement shall mean the year-over-year growth rate of that
performance measure over the two-year Performance Period. CAGR shall be
calculated as follows:

 

LOGO [g892336ex10_2pg006.jpg]

For the Revenue CAGR calculation, the Beginning Value is $1,773,981,000. For the
EPS CAGR calculation, the Beginning Value is $1.27. For both calculations, the #
of years is equal to 2.

 

3. Subject to Section 9 below, the number of Restricted Stock Units earned shall
be determined pursuant to the following schedule:

 

If the “Final Performance Score” is    Then the following
percentage of the Target
Award will be earned:  

Less than 70%

     0 % 

Equal to or greater than 70% but less than 90%

     50 % 

Equal to or greater than 90% but less than 110%

     100 % 

Equal to or greater than 110% but less than 130%

     125 % 

Equal to or greater than 130%

     150 % 

 

4. For purposes of this Award, the “Target Performance Score” shall be a
Combined CAGR equal to 12.5%

 

5. The “Actual Performance Score” is the sum of the calculation of “Revenue
CAGR” and the calculation of EPS CAGR.

 

6. The “Final Performance Score” is the result of the Actual Performance Score
divided by the Target Performance Score

 

6



--------------------------------------------------------------------------------

7. For purposes of this Award, the term “Revenue” means the total revenue from
all sources determined in accordance with GAAP and as reported in the Company’s
Form 10-K for the corresponding fiscal year, as may be adjusted in accordance
with Section 9 below.

 

8. For purposes of this Award, the term “EPS” means diluted earnings per share
from continuing operations determined in accordance with GAAP and as reported in
the Company’s Form 10-K for the corresponding fiscal year, as may be adjusted in
accordance with Section 9 below.

 

9. All calculations with respect to the Award shall be made by the Committee (or
its designee) in the Committee’s sole discretion, and such calculations and
resulting determinations shall be final and binding. Without limiting the
foregoing, (A) Revenue and EPS shall be adjusted to exclude the cumulative
effect of changes in accounting policies (which include changes in GAAP) adopted
by the Company during the Performance Period, and (B) EPS shall be adjusted to
exclude the impact of any asset write-downs or goodwill impairments.
Additionally, the Committee may, in the exercise of discretion permitted under
Code Section 162(m), reduce Revenue and EPS to take into account unexpected,
extraordinary or other events and may, in its sole discretion, otherwise reduce,
for any reason, the amounts that would otherwise be earned by the Grantee
pursuant to this Appendix A.

 

7